IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERESA DEEN WEBB              and   NOT FINAL UNTIL TIME EXPIRES TO
DUSTYN KEITH WEBB,                  FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D15-5848
v.

STATE    OF   FLORIDA,
DEPARTMENT          OF
FINANCIAL SERVICES AS
RECEIVER  FOR   UNITED
SOUTHERN    ASSURANCE
COMPANY,

      Appellee.

_____________________________/

Opinion filed February 7, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Mary L. Wakeman of the Heuler-Wakeman Law Group, P.L., Tallahassee, for
Appellants.

Timothy L. Newhall, Chief Attorney and Conor J. McLaughlin, Senior Attorney,
Department of Financial Services, Division of Rehabilitation and Liquidation,
Tallahassee, for Appellee.


PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.